Title: To Thomas Jefferson from Benjamin B. Jackson, 2 July 1820
From: Jackson, Benjamin B.
To: Jefferson, Thomas


Dear Sir,
(Perkinsonville) Amelia Cty. Va.
July 2nd. 1820
Fully convinced of the real and incalculable importance of an early and familiar acquaintance with our language, I have devoted much of my time to the study of it.—and, fing, one or two years, I have been charged with the delightful task of giving instruction on this useful branch of learnig. During my feeble but assiduous endeavours to enter the parts to me unknown and thence bring to my view the hidden value of the English Language, I found my progress greatly impeded by some insuperable difficulties, I mean, difficulties that I could not remove. Every construction that I can lay upon passages containing these difficulties, seems to be accompanied with ambiguity. In consequence of the absence of proper means, I live in a silent and unfrequented retirement, through the darkening shades of which there scarcely ever beams a single ray of instruction, to penetrate the film which nature has drawn over my eyes and to illumine my dark mind. I then in an awkward, but humble and sincere manner, beg you to lead me into the light of the method most proper to solve these difficulties attending the Etymological and Syntactical construction of a few sentences which I shall here introduce “The compiler H. hopes it will not be deemed inconsistent with the nature and design of his work, to make a short address &C” Now of what construction the infinitive “to make” and the neuter pronoun “it” are capable, I cannot, with certainty ascertain. But my low opinion is, that this member of the sentence; “to make a short address &C.” stands independently and absolutely as the antecedent to the pronoun “it” or rather as the Subject, for which this pronoun is substituded. In the following instance with regard to the Participle, my decision is equally dubious and uncertain: “He was Sent to prepare the way by preaching repentance.”How shall I construe the participle “preaching?” As a participial noun governed by the foregoing preposition; agreeably to the 17th. rule of L. Murray’s Syntax? Will this Participial Noun still retain the active power of its origin; if Not on what principle of Syntax, can the Noun “repentance” be construed? Were the sentence to assume this form, “He was sent to prepare the way by the preaching of repentance” that is, with the definite article “the” immediately before and the preposition “of” immediately after the Participle “preaching” all obscurity on that point would then vanish. I have also laboured under some misconception of the Subjunctive Mood. The general circumstances most necessary to a variation of the Indicative Mood to the Subjunctive, seem to be two ? doubt and futurity. Yet it appears, that some of the tenses are invariably the same whether of the Indicative or Subjunctive form and Some are different. Yr. instruction to me on the few points which I have awkwardly Suggested, and many others which I could enumerate, were I disposed to encroach upon your peaceful hours with my (I fear) intrusive and impertinent questions.—I say, a few hints from you in answer to my humble, candid requests, would he within my breast a Source of much gratitude to my instruction.Please accept this with the assurance of the respect and sincere esteem of yr. humble ServantBenjamin B. JacksonP.S.Direct yr. answers to Perkinsonville or to Amelia C. H.